 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   NATIONSTAR MORTGAGE LLC,               )   CASE NO. 2:18-cv-03041-DSF-RAOx
                                            )
12         Plaintiff,                       )
                                            )   [PROPOSED] PROTECTIVE ORDER
13                       vs.                )   RE: PRIVILEGED INFORMATION
                                            )   AND MATERIAL ON SORIA CELL
14   PATRICK JOSEPH SORIA, an               )
     individual, et al.                     )   PHONE AND AT WELLWORTH
15                                          )   PROPERTY
           Defendants.                      )
16                                          )
                                            )   Judge: Hon. Rozella A. Oliver
17                                          )
                                            )
18                                          )
19

20
                                          ORDER

21
           The Court, having reviewed and considered the Stipulation of the parties and

22
     finding good cause, hereby approves the parties’ Stipulation and enters the

23
     Protective Order re: Privileged Information and Material on Soria Cell Phone and at

24
     Wellworth Property.

25
           IT IS SO ORDERED.

26

27
     Dated: October 30, 2018
                                                 Hon. Rozella A. Oliver
28                                               United States Magistrate Judge
     _______________________________________________________________________________
